On April 19,1994, the Defendant was sentenced to the Department of Corrections and Human Services to be placed in an appropriate institution, such as Montana State Hospital, for custody, care and treatment for the term of ten (10) years for the offense of Burglary, a felony. Credit is received in the amount of 97 days. It is recommended that the defendant be placed in the Montana State Hospital immediately for treatment. Plus fees and a fine as ordered in the April 19,1994 Judgment.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was proceeded Pro Se. The state was represented by Dale Mrkich, Deputy County Attorney from Billings, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Nicholas Miller for representing himself in this matter; and also wishes to thank Dale Mrkich, Deputy County Attorney from Billings, Montana, for appearing on behalf of the State of Montana.